Citation Nr: 1332428	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  06-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to August 1978, from November 1990 to May 1991, and had additional service in the Army National Guard.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2004 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim of service connection for PTSD.  [The Veteran's claims file is now in the jurisdiction of the San Diego, California RO.]  In a decision issued in December 2009, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued a mandate that vacated the December 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its July 2011 memorandum decision.  In February 2012, the Board determined that new and material evidence had been received to reopen a claim of service connection for PTSD, and remanded the claim on de novo review for additional development.

The Board notes that the Veteran was granted service connection for anxiety disorder not otherwise specified in a February 2013 rating decision.  Nevertheless, the current claim for service connection for the specific diagnosis of PTSD remains before the Board.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.




REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits for a psychiatric disability.  The medical records considered by SSA in connection with the award are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In an October 2012 written submission, the Veteran stated, "I was treated in Washington State at Fort Lewis VA PTSD classes[,] stress management, for alcohol [and] drugs and put on meds for a time.  My records are still on file."  As reports of VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

On January 2013 VA PTSD examination of the Veteran, the VA examiner (a clinical psychologist) diagnosed anxiety disorder not otherwise specified, with a note to rule out bipolar disorder vs. narcissistic personality traits.  The examiner stated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on the current evaluation.  Specifically, the examiner noted that the Veteran denied symptoms from Category C (persistent avoidance of stimuli associated with the trauma), and consequently found that the Veteran did not meet the criteria for a diagnosis of PTSD.

However, the record reflects that the Veteran has been diagnosed with PTSD in VA psychiatric treatment sessions throughout the period of the current claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).  On remand, the claims folder should be returned to the January 2013 VA examiner for an addendum medical opinion to reconcile the January 2013 VA examination report (which found no diagnosis of PTSD) with the other medical evidence of record for the period of the current claim (which included diagnoses of PTSD).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the RO should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for psychiatric disability which are not already of record (including any treatment in Washington State at Fort Lewis).  If any records requested are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the RO should return the claims folder to the January 2013 VA examiner for an addendum medical opinion to reconcile the January 2013 VA examination report (which found no diagnosis of PTSD) with the other medical evidence of record for the period of the current claim (which shows diagnoses of PTSD).  The examiner should review the Veteran's entire record in conjunction with preparation of the addendum opinion.

If the January 2013 VA examiner is unavailable, the RO should arrange for another appropriate provider to review the record and provide the opinion sought.
4.  The RO should ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

